 




EXHIBIT 10.77




FORM OF

HEAT BIOLOGICS, INC.




INCENTIVE STOCK OPTION AGREEMENT

Granted under 2017 Stock Incentive Plan




1.

Grant of Option. This Incentive Stock Option Agreement (the “Agreement”)
evidences the grant by Heat Biologics, Inc., a Delaware corporation (the
“Company”), on the Grant Date to the Participant, an employee of the Company, of

2.

an option (this “Option”) to purchase, in whole or in part, on the terms
provided herein and in the Plan, the Total Number of Shares at the Exercise
Price per Share, all as defined and set forth in the accompanying Notice of
Incentive Stock Option (the “Notice”).  Capitalized terms that are not otherwise
defined herein or in the Notice shall have the meanings given to such terms in
the Plan.

It is intended that this Option shall be an incentive stock option as defined in
Section 422 of the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder (the “Code”).  If for any reason the Option,
or any portion thereof, does not meet the requirements of Section 422 of the
Code, then the Option, or any portion thereof, as necessary, shall be deemed a
non-statutory stock option granted under the Plan.  Except as otherwise
indicated by the context, the term “Participant,” as used in this Agreement,
shall include any person who acquires the right to exercise this Option validly
under its terms.

3.

Vesting Schedule. This Option shall vest and become exercisable at the time or
times set forth in the accompanying Notice.  If the Participant has been an
employee for at least one year prior to the effective date of a Change of
Control, then immediately prior to the effective date of a Change in Control,
this Option shall be fully vested and become exercisable as to the Total Number
of Shares, it being understood that in no event shall the Participant be
entitled to exercise the Option to purchase greater than the Total Number of
Shares as a result of this provision.

4.

Exercise of Option.

(a)

Form of Exercise. Each election to exercise this Option shall be in writing in
substantially the form of the Notice of Stock Option Exercise attached to this
Agreement as Exhibit A, signed by the Participant, and received by the Company
at its principal office, accompanied by this Agreement, and payment in full in
the manner provided in the Plan.  The Participant may purchase less than the
number of Shares subject to this Option; provided that, no partial exercise of
this Option may be for any fractional share.

(b)

Continuous Relationship with the Company Required.  Except as otherwise provided
in Section 2 or this Section 3, this Option may not be exercised unless the
Participant, at the time of the exercise of this Option, is, and has been at all
times since the Grant Date, an employee to or of the Company or any subsidiary
of the Company as defined in Section 424(f) of the Code (an “Eligible
Participant”); provided, however that if the Participant terminates its
relationship with the Company and thereafter resumes its relationship with the
Company during the Exercise Period, it shall not be deemed to have undergone a
termination of its relationship and the Option shall continue to be outstanding
according to its terms.





1







--------------------------------------------------------------------------------

 




(c)

Termination of Relationship with the Company.  If the Participant ceases to be
an Eligible Participant for any reason, then, except as provided in Section 2 or
paragraph (d) below, the right to exercise this Option shall terminate three
months after such cessation (but in no event after the Final Exercise Date);
provided that, this Option shall be exercisable only to the extent that the
Participant was entitled to exercise this Option on the date of such cessation.
 Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment agreement, confidentiality and nondisclosure agreement, or other
agreement between the Participant and the Company, the right to exercise this
Option shall terminate immediately upon such violation.

(d)

Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while the Participant is an Eligible Participant, this Option
shall be exercisable, within the period of one year following the date of death
or disability of the Participant, by the Participant (or in the case of death by
an authorized transferee); provided that, this Option shall be exercisable only
to the extent that this Option was exercisable by the Participant on the date of
the Participant’s death or disability, and further provided that this Option
shall not be exercisable after the Final Exercise Date.

(e)

Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Participant;
provided, however, that such exercise method does not then violate any
applicable law and, provided further, that the portion of the Exercise Price
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law:

(i)

cash;

 

(ii)

check;

 

(iii)

surrender of Shares held for the requisite period, if any, necessary to avoid a
charge to the Company’s earnings for financial reporting purposes, or delivery
of a properly executed form of attestation of ownership of Shares as the
Administrator may require which have a Fair Market Value on the date of
surrender or attestation equal to the aggregate Exercise Price of the Shares as
to which the Option is being exercised;

 

(iv)

payment through a “net exercise” such that, without the payment of any funds,
the Participant may exercise the Option and receive the net number of Shares
equal to (x) the number of Shares as to which the Option is being exercised,
multiplied by (y) a fraction, the numerator of which is the Fair Market Value
per Share (on such date as is determined by the Administrator) less the Exercise
Price per Share, and the denominator of which is such Fair Market Value per
Share (the number of net Shares to be received shall be rounded down to the
nearest whole number of Shares);

 

(v)

payment through a broker-dealer sale and remittance procedure pursuant to which
the Participant (1) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (2) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction;




(vi)

If the exercise of the Option within the applicable times periods set forth in
this Section is prevented because such exercise would constitute a violation of
applicable law, the Option shall





2







--------------------------------------------------------------------------------

 




remain outstanding until one (1) month after the date the Participant is
notified by the Company that the Option is exercisable, but in no event later
than the Final Exercise Date set forth in the Notice; or




(vii)

The Company shall not be obligated to deliver any stock unless and until all
applicable Federal and state laws and regulations have been complied with, nor
in the event the outstanding common stock is at the time listed upon the Nasdaq
Capital Market or any stock exchange, unless and until the shares to be
delivered have been listed, or authorized to be added to the list by the Nasdaq
Capital Market or the exchanges where it is listed, nor unless and until all
legal matters in connection with the issuance and delivery of the shares have
been approved by counsel for the Company.  The Optionee shall have no rights as
a shareholder until the stock is actually delivered to him.




5.

Tax Matters.

(a)

Withholding.  No Shares shall be issued pursuant to the exercise of this Option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this Option.

(b)

Disqualifying Disposition.  If the Participant disposes of Shares acquired upon
exercise of this Option within two years from the Grant Date or one year after
such Shares were acquired pursuant to exercise of this Option, the Participant
shall immediately notify the Company in writing of such disposition and shall
timely satisfy all resulting tax obligations and shall hold the Company harmless
with respect to any such tax obligations.

(c)

Code Section 409A.  The Exercise Price is intended to be the Fair Market Value
of the Common Stock on the Grant Date.  The Company has determined the Fair
Market Value of the Common Stock in good faith and using the reasonable
application of a reasonable valuation method, for purposes of determining the
Exercise Price.  Notwithstanding this, the Internal Revenue Service may assert
that the Fair Market Value of the Common Stock on the Grant Date was greater
than the Exercise Price.  Under Code Section 409A, if the Exercise Price is less
than the Fair Market Value of the Common Stock as of the Grant Date, this Option
may be treated as a form of deferred compensation and the Participant may be
subject to an additional twenty percent (20%) tax, plus interest and possible
penalties.  The Participant acknowledges that the Company has advised the
Participant to consult with a tax adviser regarding the potential impact of Code
Section 409A and that the Company, in the exercise of its sole discretion and
without the consent of the Participant, may amend or modify this Agreement in
any manner and delay the payment of any amounts payable pursuant to this
Agreement to the minimum extent necessary to meet the requirements of Code
Section 409A, as amplified by any Internal Revenue Service or U.S. Treasury
Department regulations or guidance as the Company deems appropriate or
advisable.

6.

Nontransferability of Option.  This Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this Option shall be
exercisable only by the Participant.

7.

Provisions of the Plan.  This Option is subject to the provisions of the Plan, a
copy of which is furnished to the Participant with this Option.

7.

Entire Agreement; Governing Law.   The Plan and the accompanying Notice are
incorporated herein by reference.  This Agreement, the Notice and the Plan
constitute the entire agreement between the Company and the Participant with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.  This Agreement shall be governed by and construed in
accordance





3







--------------------------------------------------------------------------------

 




with the General Corporation Law of the State of Delaware, as to matters within
the scope thereof, and the internal laws of the State of North Carolina (without
reference to conflict of law provisions), as to all other matters.




8.

Amendment.  Except as set forth in Section 5(c), this Agreement may not be
modified or amended in any manner adverse to the Participant’s interest except
by means of a writing signed by the Company and Participant.




9.

No Guarantee of Continued Service.  THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF OPTIONS PURSUANT TO THE VESTING SCHEDULE SET FORTH HEREIN AND IN
THE NOTICE ARE EARNED ONLY BY CONTINUING SERVICE AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER).  THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
SERVICE FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE PARTICIPANT’S SERVICE WITH OR WITHOUT CAUSE.







*     *     *








4







--------------------------------------------------------------------------------

 




Exhibit A

HEAT BIOLOGICS, INC.




NOTICE OF INCENTIVE STOCK OPTION EXERCISE

2017 STOCK INCENTIVE PLAN




The undersigned (the “Participant”) has previously been awarded an incentive
stock option (the “Option”) to purchase shares (the “Shares”) of the common
stock of Heat Biologics, Inc., a Delaware corporation (the “Company”), pursuant
to the Company’s 2017 Stock Incentive Plan (the “Plan”), and hereby notifies the
Company of the Participant’s desire to exercise the Option on the terms set
forth herein:




PARTICIPANT INFORMATION:

OPTION INFORMATION:

Name:

__________________________

Grant Date:

__________________

Address:

__________________________

__________________________

Exercise Price Per
Share:




$_________________

Taxpayer ID #:




__________________________

Total Shares Covered
by Option:




__________________

EXERCISE INFORMATION:

Number of Shares Being Purchased:




__________________

Aggregate Exercise Price:

$_________________

Form of Payment (check all that apply):

¨

Check for $_________ made payable to “Heat Biologics, Inc.”

¨

Cash in the amount of $_________

Value of Shares Delivered $_________

Number of Shares to be Received Based on Cashless Exercise _________

Please register the Shares in my name as follows:




_____________________________________________________

(Print name as it is to appear on stock certificate)







 

 

 

(Print Participant Name)

 

(Signature)

 

 

 

Date:

 

 

 












